Motion to dismiss appeal, as renewed upon argument of the appeal, granted with $10 motion costs, and appeal dismissed on the ground that the appellant, having been in default, may not appeal. Appeal dismissed, without costs upon motion. Memorandum: We treat the appeal as one from the decree of judicial settlement and find that the appellant was in default. If we were to reach the question, which does not appear to be presented, as to whether or not the order of October 2, 1958, denying the objection to jurisdiction, was properly made, we would affirm the order. The order must be specified in the notice of appeal under section 295 of the Surrogate’s Court Act. All concur. (Appeal from a decree of Oneida Surrogate’s Court settling the accounts of the estate of decedent and directing distribution.) Present — McCurn, P. J., Kimball, Bastow, Goldman and Halpern, JJ.